DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications:  Amendment, filed 03/21/2022.
Claims 1-22 are pending.  Claims 1 and 10 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen”), U.S. Pub. No. 2013/0290863 A1, published October 2013, in view of Parhar, U.S. Pub. No. 2020/0151797 A1, published May 2020, and further in view of Fox et al. (“Fox”), U.S. Patent No. 11,204,955 B2, issued December 2021.
Regarding independent claim 1, Chen teaches a method of adaptively sharing at least one portion of a web page between computing devices by at least one processor; because Chen teaches permitting participants to have configurable view selection within a screen sharing session, where a presenter and a participant can engage in a screen sharing session (par. 12). 
Chen suggests but does not expressly teach the method comprising: associating an identification of at least one first client computing device with an identification of a plurality of second client computing devices during a screen sharing session; because Chen teaches the participating device can be automatically and/or manually identified (par. 0031).  Chen teaches that mapping can be a dataset utilized to determine selected content within the content, where the mapping can include an application identifier, a selected content identifier, a content identifier, a participant identifier, position information, dimension information, and the like (par. 047). Chen teaches that a screen sharing session can be initiated, and a participant associated with the participating device can select relevant content, and the selected content can be conveyed to the participating device (par. 0031-0032).  Chen teaches a screen sharing region can be defined within user preferences (par. 0034; Fig. 3).
However, Parhar teaches generating a device ID for a user device, and also may generate a Device ID which is different for each of two separate devices (par. 0044-0046).  Parhar teaches methods for browser screen sharing peer assisted electronic commerce (Abstract). Parhar teaches that in one household there may be more than one device with the same IP address, therefore in some examples, the association identifies the device by the image of the browser settings of each device, where each web browser associated with or installed in a device has a unique image of browser settings, and these are saved in the database of the system (par. 0044). Parhar teaches that the backend layer of the system may also identify the device with a Device ID which includes three data items to provide further accuracy in identifying the device (par. 0045-0046). Parhar further teaches recording customer profile in a database including the device information (par. 0047).
Chen teaches receiving at least one client property and at least one user preference for each of the plurality of second client computing devices; because Chen teaches that a screen sharing session can be initiated, and a participant associated with the participating device can select relevant content, and the selected content can be conveyed to the participating device (par. 0031-0032).  Chen teaches a screen sharing region can be defined within user preferences (par. 0034; Fig. 3).
Chen teaches, for example additive and subtractive selection of content, for example a region can be manipulated and shrunk, and can be graphically painted with a mask selection tool (par. 0037).  Chen teaches adapting resolution specifications, that a participant can specify two regions for which content can be conveyed, making a default setting based on a participant device display resolution, aspect ratio settings, and magnification (par. 0053-0054).
Chen teaches receiving an indication of an event relating to presentation of the at least one web page portion on a screen of the first client computing device; because Chen teaches that a screen sharing session can be initiated, and a participant associated with the participating device can select relevant content, and the selected content can be conveyed to the participating device (par. 0031-0032).  Chen teaches a screen sharing region can be defined within user preferences (par. 0034; Fig. 3).
Chen teaches adapting, during the screen sharing session, for each of the plurality of second client computing devices, at least one presentation property of the at least one web page portion, based on the event indication, on the at least one user preference and on the at least one client property; because Chen teaches that the selected content can be conveyed to the participating device (par. 0032), and that the user preferences can be one or more established settings associated with the selected content, application, session, and/or content, and can be manually or automatically established; for example the region can be automatically determined and the selected content can be automatically conveyed (par. 0048-0049). Chen teaches adapting resolution specifications, that a participant can specify two regions for which content can be conveyed, making a default setting based on a participant device display resolution, aspect ratio settings, and magnification (par. 0053-0054).
While Chen does not expressly teach adapting at least one presentation property of at least one web page portion for each of the plurality of second client computing devices, Parhar teaches that person A can share a web page with the same view setting as their web browser with person B, for example person A may click one or more contacts on a contact list of person A (par. 0080). Parhar expressly teaches that “Person B may be multiple people” and therefore teaches adapting the presentation properties for a plurality of second client computing devices (par. 0068). Parhar teaches that the information of the shared webpage may be displayed on person B’s device according to the device used by person B so that the webpages displayed on the devices of persons A and B have the same contents (par. 0084; 0088-0089). Parhar teaches that a user A may select a product from a shopping list and forward it to one or more contacts from a shopping list application (par. 0173), and receive feedback with respect to the product from person B (par. 0180-0181).
Chen teaches wherein said at least one presentation property is selected from the group comprising textual content, image content, a drawing, a language, a context of an object of the web page portion, an identification (ID) of an object of the web page portion and combinations thereof; because Chen teaches that a presenter and a participant can engage in a screen sharing session, where the presenter can select content to be shared, for example, an application, and the participant can select content within the display of the computing device which can be relevant, and the content not selected is not transmitted to the participant computing device (par. 0012).  Chen teaches selecting presentation properties from the claimed group because Chen teaches sharing an application such as an integrated development environment (IDE) with one or more frames presenting source code, compilation output, and project information; or a copy of the presenter’s graphical user interface (par. 0022). Chen teaches visually distinguishing content using graphical effects, colorization, shading, and highlighting (par. 0026).  Chen teaches that the applications may include many types of software, which include, content and settings, where the content can be visual media associated with the application including text, images, animation, document content, data, and web page content (par. 0043).  Chen teaches that the mapping includes a content identifier, selected content identifier, position information, and the mapping can be dynamically updated during the session and permit selected content to change in real-time based on participant requirements (par. 0047).
Chen suggests but does not expressly teach and wherein the at least one user preference is selected from the group comprising: preferred language, and previous selections made by the user; because Chen teaches that user preferences can be one or more established settings associated with selected content, where preferences can be manually or automatically established, and historic preferences can be utilized to build preferences, such as frequently used portions of an application can be employed to determine content preference (par. 0049).
However, Fox teaches a system for delivering content to a user where the content may be modified  (col. 5, l. 59-col. 6, l. 21). Fox teaches that if a user approves of modification of the selected digital content, the system may replace language in a text with “toned down” language according to the preference of the user (col. 15, l. 10-col. 16, l. 18).
Chen teaches presenting the at least one web page portion on a respective screen of each of the plurality of second client computing devices, based on the respective association of identification of each of the plurality of second client devices, and according to the adapted at least one presentation property; because Chen teaches that the selected content can be displayed upon the participating device, and can be optionally refreshed (par. 0031-0032). Chen teaches adapting resolution specifications, that a participant can specify two regions for which content can be conveyed, making a default setting based on a participant device display resolution, aspect ratio settings, and magnification (par. 0053-0054).  
Chen does not expressly teach adapting at least one presentation property of at least one web page portion for each of the plurality of second client computing devices, however, Parhar teaches that person A can share a web page with the same view setting as their web browser with person B, for example person A may click one or more contacts on a contact list of person A (par. 0080). Parhar expressly teaches that “Person B may be multiple people” and therefore teaches adapting the presentation properties for a plurality of second client computing devices (par. 0068). Parhar teaches that the information of the shared webpage may be displayed on person B’s device according to the device used by person B so that the webpages displayed on the devices of persons A and B have the same contents (par. 0084; 0088-0089).
Chen, Parhar, and Fox are directed to content display applications.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the methods of permitting participants to have configurable view selection within a screen sharing session, where a presenter and a participant can engage in a screen sharing session, taught by Chen, with the methods for browser screen sharing peer assisted electronic commerce, taught by Parhar, and the methods of modifying content displayed on a user device with a user’s preferred language taught by Fox, since it would have been obvious to combine the methods of identifying client devices and the methods of sharing and modifying display content, according to the methods disclosed in Parhar, in order to achieve predictable results.  KSR.

Regarding dependent claim 2, Chen teaches the method of claim 1, wherein the client property is selected from a list consisting of: one or more screen properties of the one or more second client computing devices and one or more user preferences associated with the one or more second client computing devices; because Chen teaches that a screen sharing session can be initiated, and a participant associated with the participating device can select relevant content, and the selected content can be conveyed to the participating device (par. 0031-0032).  Chen teaches a screen sharing region can be defined within user preferences (par. 0034; Fig. 3). Chen teaches adapting resolution specifications, that a participant can specify two regions for which content can be conveyed, making a default setting based on a participant device display resolution, aspect ratio settings, and magnification (par. 0053-0054).

Regarding dependent claim 3, Chen teaches the method of claim 1, wherein adapting said at least one presentation property comprises adapting a value selected from the group consisting of: an aspect ratio, a resolution, a location on the screen of at least one of the first client computing device and the one or more second client computing devices, a color, a page structure, a font, a Uniform Resource Locator (URL), and combinations thereof; since Chen teaches adapting resolution specifications, that a participant can specify two regions for which content can be conveyed, making a default setting based on a participant device display resolution, aspect ratio settings, and magnification (par. 0053-0054).  Chen teaches that the applications may include many types of software, which include, content and settings, where the content can be visual media associated with the application including text, images, animation, document content, data, and web page content (par. 0043).  Chen teaches that the mapping includes a content identifier, selected content identifier, position information, and the mapping can be dynamically updated during the session and permit selected content to change in real-time based on participant requirements (par. 0047).

Regarding dependent claim 4, Chen does not expressly teach the method of claim 1, wherein adapting the at least one presentation property comprises modifying a URL line of the web page and adapting the at least one presentation property according to the modified URL; however, Parhar teaches appending the top of the webpage with the original URL of the webpage, and in some examples, the system may send the latest URL of the webpage based on the timestamp, where the backend receives from the user’s device, webpage view settings of the webpage comprising width and height of the first browser window that is displaying the web page, as well as first scroll positions (par. 0088), and that the browser window height and width setting can be made to be the same relative window size for Person A and Person B, along with the same webpage view setting (par. 0089).
Chen, Parhar, and Fox are directed to content display applications.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the methods of permitting participants to have configurable view selection within a screen sharing session, where a presenter and a participant can engage in a screen sharing session, taught by Chen, with the methods for browser screen sharing peer assisted electronic commerce, taught by Parhar, and the methods of modifying content displayed on a user device with a user’s preferred language taught by Fox, since it would have been obvious to combine the methods of identifying client devices and the methods of sharing and modifying display content, according to the methods disclosed in Parhar, in order to achieve predictable results.  KSR.

Regarding dependent claim 5, Chen teaches the method of claim 1, wherein the at least one web page portion is associated with one or more web page divisions, and wherein the event comprises a graphical action performed in relation to on one or more web page divisions on the first client computing device, and wherein adapting the presentation property comprises applying a respective graphical action relating to respective web page divisions on the one or more second client computing devices; because Chen teaches that a screen sharing session can be initiated, and a participant associated with the participating device can select relevant content, and the selected content can be conveyed to the participating device (par. 0031-0032).  Chen teaches a screen sharing region can be defined within user preferences (par. 0034; Fig. 3).
Chen teaches, for example additive and subtractive selection of content, for example a region can be manipulated and shrunk, and can be graphically painted with a mask selection tool (par. 0037).  Chen teaches adapting resolution specifications, that a participant can specify two regions for which content can be conveyed, making a default setting based on a participant device display resolution, aspect ratio settings, and magnification (par. 0053-0054).

Regarding dependent claim 6, Chen teaches the method of claim 1, wherein the at least one web page portion is associated with one or more divisions of the web page, and wherein the method further comprises: adapting, in real time, at least one presentation property pertaining to the one or more divisions, based on the event indication and on the at least one client property of the one or more second client computing devices; and presenting the at least one web page portion on the one or more second client computing devices based on the adapted presentation property; because Chen teaches that a screen sharing session can be initiated, and a participant associated with the participating device can select relevant content, and the selected content can be conveyed to the participating device (par. 0031-0032).  Chen teaches a screen sharing region can be defined within user preferences (par. 0034; Fig. 3).
Chen teaches, for example additive and subtractive selection of content, for example a region can be manipulated and shrunk, and can be graphically painted with a mask selection tool (par. 0037).  Chen teaches adapting resolution specifications, that a participant can specify two regions for which content can be conveyed, making a default setting based on a participant device display resolution, aspect ratio settings, and magnification (par. 0053-0054).

Regarding dependent claim 7, Chen does not expressly teach the method of claim 6, further comprising accumulating one or more user preferences associated with the one or more second client computing devices in a database, wherein adapting the at least one presentation property of the one or more divisions comprises personalizing the presentation property according to the accumulated user preferences; however, Parhar teaches that the system saves the image of browser settings of the devices in a database, and identifies the associated end customer of the device (par. 0044). Parhar teaches recording customer profile and taste in the database over time such as browser settings and customer taste (par. 0047).
Chen, Parhar, and Fox are directed to content display applications.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the methods of permitting participants to have configurable view selection within a screen sharing session, where a presenter and a participant can engage in a screen sharing session, taught by Chen, with the methods for browser screen sharing peer assisted electronic commerce, taught by Parhar, and the methods of modifying content displayed on a user device with a user’s preferred language taught by Fox, since it would have been obvious to combine the methods of identifying client devices and the methods of sharing and modifying display content, according to the methods disclosed in Parhar, in order to achieve predictable results.  KSR.

Regarding dependent claim 8, Chen does not expressly teach the method of claim 6, further comprising analyzing at least one division of the one or more divisions to determine a privacy policy associated with the respective division, and wherein presenting the at least one web page portion on the screen of the one or more second client computing devices is further based on the determined privacy policy; however, Parhar teaches an example where end customers have high privacy setting, the registered websites in the system may install an Asynchronous JavaScript and eXtensible Markup Language (XML) (AJAX) Plugin and embed the front end in the static part with website content opened using the AJAX Plugin (par. 0058).
Chen, Parhar, and Fox are directed to content display applications.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the methods of permitting participants to have configurable view selection within a screen sharing session, where a presenter and a participant can engage in a screen sharing session, taught by Chen, with the methods for browser screen sharing peer assisted electronic commerce, taught by Parhar, and the methods of modifying content displayed on a user device with a user’s preferred language taught by Fox, since it would have been obvious to combine the methods of identifying client devices and the methods of sharing and modifying display content, according to the methods disclosed in Parhar, in order to achieve predictable results.  KSR.

Regarding dependent claim 9, Chen teaches the method of claim 1, wherein the at least one web page portion is associated with one or more divisions of the web page, and wherein the method further comprises: receiving a viewing indication relating to presentation of the at least one web page portion on the screen of at least one second client computing device; adapting, in real time, at least one presentation property pertaining to the at least one web page division, based on the viewing indication; and presenting the at least one web page portion on the screen of the first client computing device, based on the adapted presentation property; because Chen teaches that the selected content can be displayed upon the participating device, and can be optionally refreshed (par. 0031-0032). Chen teaches adapting resolution specifications, that a participant can specify two regions for which content can be conveyed, making a default setting based on a participant device display resolution, aspect ratio settings, and magnification (par. 0053-0054). Chen teaches, for example additive and subtractive selection of content, for example a region can be manipulated and shrunk, and can be graphically painted with a mask selection tool (par. 0037).  Chen teaches adapting resolution specifications, that a participant can specify two regions for which content can be conveyed, making a default setting based on a participant device display resolution, aspect ratio settings, and magnification (par. 0053-0054).  
Chen further teaches that the participant selected content information can be communicated to the presenting device and a mapping created for the selected content (par. 0031; par. 0027). Chen teaches that while the example scenario represents one type of screen sharing, e.g., host and guest, it should not be construed to limit the invention in this regard and that the disclosure can support multiple shared content to be shared that is, a participant can select multiple sub-portions to be presented upon a desktop environment (par. 0021).

Regarding independent claim 10 and dependent claims 11-18, claims 10-18 are directed to the system for adaptively sharing at least one portion of a web page between computing devices, the system implementing the methods recited in claims 1-9, and are directed to substantially similar subject matter, and are therefore rejected along the same rationale.
Claim 10 further recites a system comprising: a non-transitory memory device, wherein modules of instruction code are stored, and a processor associated with the memory device, Chen teaches a processor (par. 0018) and a memory device (par. 0048).

Regarding dependent claim 19, Chen teaches the method of claim 3, further comprising: adapting the value of the presentation property of the at least one web page portion, based on the event indication and on the at least one client property; and presenting the at least one web page portion on a screen of the one or more second client computing devices, based on the association of identification, and according to the adapted value of the presentation property; since Chen teaches adapting resolution specifications, that a participant can specify two regions for which content can be conveyed, making a default setting based on a participant device display resolution, aspect ratio settings, and magnification (par. 0053-0054).  Chen teaches that the applications may include many types of software, which include, content and settings, where the content can be visual media associated with the application including text, images, animation, document content, data, and web page content (par. 0043).  Chen teaches that the mapping includes a content identifier, selected content identifier, position information, and the mapping can be dynamically updated during the session and permit selected content to change in real-time based on participant requirements (par. 0047), and therefore enables adapting the value of the presentation property based on the event indication and on the at least one client property as claimed.

Regarding dependent claim 20, Chen teaches the method of claim 5, wherein the graphical action is selected from marking one or more objects in the web page, highlighting one or more objects in the web page, and encircling one or more objects in the web page; Chen teaches, for example additive and subtractive selection of content, for example a region can be manipulated and shrunk, and can be graphically painted with a mask selection tool (par. 0037).  Chen teaches adapting resolution specifications, that a participant can specify two regions for which content can be conveyed, making a default setting based on a participant device display resolution, aspect ratio settings, and magnification (par. 0053-0054).
Chen teaches visually distinguishing a selected region using a marquee effect, colorization effects, and highlighting effects (par 0026).

Regarding dependent claim 21, Chen teaches the system of claim 12, wherein the processor is further configured to: adapt, in real time, the value of the presentation property of the at least one web page portion, based on the event indication and on the at least one client property; and present the at least one web page portion on a screen of the one or more second client computing devices, based on the association of identification, and according to the adapted value of the presentation property; since Chen teaches adapting resolution specifications, that a participant can specify two regions for which content can be conveyed, making a default setting based on a participant device display resolution, aspect ratio settings, and magnification (par. 0053-0054).  Chen teaches that the applications may include many types of software, which include, content and settings, where the content can be visual media associated with the application including text, images, animation, document content, data, and web page content (par. 0043).  Chen teaches that the mapping includes a content identifier, selected content identifier, position information, and the mapping can be dynamically updated during the session and permit selected content to change in real-time based on participant requirements (par. 0047), and therefore enables adapting the value of the presentation property based on the event indication and on the at least one client property as claimed.

Regarding dependent claim 22, Chen does not expressly teach the method of claim 1 further comprising: receiving, during the screen sharing session, by an event synchronization server, an indication that a user of the first client computing device scrolled from a first portion of a web page to a second portion of a web page; and determining, by the event synchronization server, for each of the plurality of second computing devices a respective portion of the web page to present to each of the plurality of second computing devices based on the respective at least one client property and the second portion of the web page; however, Parhar teaches that in the web screen sharing system, scroll position is matched between Person A and Person B, and a plurality of webpage view settings, including the scroll position, browser window size and position, are matched between person A and person B (par. 0072; 0075). Parhar teaches that the information is received by the backend (par. 0077-0079; 0088; 0153-0154), and that the backend may include a Media Server (0033-0034).
Chen, Parhar, and Fox are directed to content display applications.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the methods of permitting participants to have configurable view selection within a screen sharing session, where a presenter and a participant can engage in a screen sharing session, taught by Chen, with the methods for browser screen sharing peer assisted electronic commerce, taught by Parhar, and the methods of modifying content displayed on a user device with a user’s preferred language taught by Fox, since it would have been obvious to combine the methods of identifying client devices and the methods of sharing and modifying display content, according to the methods disclosed in Parhar, in order to achieve predictable results.  KSR.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Fox reference is being relied upon to teach the newly claimed limitations of claim 1, … wherein the at least one user preference is selected from the group comprising: preferred language, and previous selections made by the user;…
Applicant presents similar arguments in regard to claims 2-22 and for similar reasons as set forth for claim 1, it is believed that the rejections of claims 2-22 should be maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508. The examiner can normally be reached Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMELIA L TAPP/Primary Examiner, Art Unit 2144